Name: Council Regulation (EEC) No 1705/91 of 18 June 1991 fixing for the 1991/92 marketing year the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 162/ 6 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1705 /91 of 18 June 1991 fixing for the 1991 /92 marketing year the amount of the aid for durum wheat reduction in the intervention price for durum wheat on producers' incomes, the aid for the 1991 /92 marketing year should be increased ; Whereas the rules regarding the alignment of aid as laid down in Article 79 (2 ) of the Act of Accession mean that for Spain the amount of aid to be fixed should be that laid down in this Regulation, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 3577/91 (2 ), and in particular Article 10 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the purpose ofthe aid for durumwheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural production; whereas these areas were specified by Council Regulation (EEC) No 3103 /76 of 16 December 1976 on aid for durum wheat ( 6 ), as last amended by Regulation (EEC ) No 3656 /90 ( 7); whereas , to cushion the impact of the Article 1 For the 1991 /92 marketing year , the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed for the regions listed in the Annex to Regulation (EEC) No 3103 /76 at :  ECU 181,88 per hectare for the Community except Spain , and  ECU 146,34 per hectare for Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1991 /92 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1991 . For the Council The President R. STEICHEN H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 353 , 17 . 12. 1990 , p . 23 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 8 . (&lt;) OJ No C 158 , 17 . 6 . 1991 . ( s ) OJ No C 159 , 17 . 6 . 1991 . ( «) OJ No L 351 , 21 . 12 . 1976 , p . 1 . ( 7 ) OJ No L 362, 27 . 12 . 1990 , p . 34 .